Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 08/02/2022 are acknowledged and entered.  According to the Amendments to the claims, claim 1 has /have been amended, claims 2-4 has /have been cancelled.  Accordingly, claim 1 are pending in the application.  
The previous Claim Objections and 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claim with no new matter added.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a heating element integrated into a wall of the pot and being heated by the heating controller” in line 9, rendering the claim indefinite.  According to Dictionary.com, a controller is “a key component of a device, … that contains the circuitry necessary to interpret and execute instructions fed into the device”; it is unclear how can any heating element being heated by a heating controller? Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bigott (US 2010/0282281 A1).
Regarding Independent Claim 1, Bigott discloses a kitchen appliance (including 100, 114, 116 and 118, [0064], Figs 1-15A) configured for processing foodstuffs by comminution, stirring or kneading, comprising:
a base (a base including slidable shelf 144 and 4 legs under tank 102, Figs 1-15A) having a central control device (control system 212… for controlling one or more operations of the kitchenware washing assembly 100… includes a main breaker 228, [0064, 0092 and 0145-0148], Fig 15A) configured for controlling the kitchen appliance, a heating controller (control system 212 also includes a heater breaker 219, [0145, 0152], Figs 34-46), a heating monitoring device (thermocouple can be associated with the heater element… senses that the heater has an abrupt temperature increase, [0156]) in the form of a thermocouple and/or an electrical ohmmeter, a fill level checking device (a solid-state controller 214 (e.g., microprocessor), [0145]; controller 214 shuts down the heater 216 at operation 318, [0168], Figs 34-36) in the form of a microprocessor and an electrical power supply (a connector for electrically coupling the control component to other components of the washing assembly, [0141]),
a pot (tank 102, [0062], Fig 1) mounted on the base (102 on 144, see Figs 1 and 15A), the pot being configured to accommodate foodstuffs (food residues or remnants, [0071]) to be processed with the kitchen appliance (see Figs 1 and 15A),
a heating element (heater 216, [0145], Figs 37-40) integrated into a wall of the pot (heater 216 can be relatively easily removed from the tank 102... removing the intake cover 150, [0047 and 0160], Fig 40; Note: 150 is part of the wall 130 in Fig 1, therefor, 216 are integrated into a wall of 102 as claimed) and being heated by the heating controller (a heater breaker 219, [0145, 0152], Figs 34-46; Note: 219 control the heater, therefor read on the limitation), wherein the heating element is in the form of a strip (see heating element 216 is in the form of a strip in Figs 37-38),
wherein the heating monitoring device (the thermocouple can be associated with the heater element- 216… senses that the heater has an abrupt temperature increase, [0156]) is configured for monitoring heating behavior of the heating element (controller 214 is coupled to a heater 216, [0145]; thermocouple can be associated with (e.g., embedded, located in, or otherwise coupled to) the heater element- 216, [0156]), and for outputting a heating signal dependent on the heating behavior of the heating element to the fill level checking device (thermocouple is interfaced to a microprocessor- 214 that deactivates the heater, [0156]), and
wherein the fill level checking device, to which the heating signal is supplied (the heating signal is supplied to 214, controller 214 is coupled to a heater 216, [0145]), is configured to process the heating signal and to carry out a fill level check of the foodstuffs introduced into the pot with regard to a fill level above or below a maximum permissible fill height, as a function of the heating signal (controller 214 is coupled to a heater 216, [0145], Figs 37-40; thermocouple can be used for fluid low level detection… senses that the heater- 216 has an abrupt temperature increase, that detected condition is indicative of a low fluid level in which the fluid level has dropped, [0156]).
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761